Citation Nr: 9922865	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  96-30 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to a compensable evaluation for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Colorado Division of Veteran 
Affairs


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1987 to 
January 1993.  

REMAND

In his June 1999 substantive appeal, the veteran indicated 
his desire for a personal hearing before a member of the 
Board.  In correspondence dated in November 1996, the veteran 
also requested a personal hearing.  In a letter dated in July 
1997, the RO informed the veteran that he had not yet been 
scheduled for his requested Travel Board hearing and provided 
the veteran with several hearing options.  Other than an 
address where a local hearing would take place, the letter 
did not include a time or date for any future hearing.  In a 
March 1999 decision, the Board REMANDED the veteran's claims 
to the RO for hearing before a member of the Board.

In a June 1999 letter to the veteran, the RO informed the 
veteran of the date, time, and place of his scheduled hearing 
before a member of the Board. The, copy of the letter in the 
file, however, reflects that it was mailed to the veteran at 
"66090 E. Columbine Drive", USAFA, CO 80840.  The veteran 
did not appear for his scheduled hearing.  The notification 
letter was returned by the United States Postal Service as 
undeliverable.  A review of the veteran's November 1996 
hearing request reflects an address of 6609D E. Columbine 
Drive, USAFA, Colorado Springs, CO 80840.  

To ensure full compliance with due process requirements, the 
case is again REMANDED to the RO for the following 
development:

The RO should schedule the veteran for a 
hearing before a member of the Board at 
the Denver, Colorado RO.  Notification of 
the scheduled hearing should be mailed to 
the veteran's correct address, and a copy 
of the notice should be placed in the 
record.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).





